EXHIBIT 16.1 February 19, 2008 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Left Behind Games Inc.'s Form 8-K dated February 15, 2008, and have the following comments: 1. We agree with the statements made in the first sentence of the first paragraph and the second and third paragraphs. 2. We have no basis on which to agree or disagree with the statements made in the second sentence of the first paragraph or the fourth paragraph. Yours truly, /s/ KMJ Corbin & Company LLP KMJ Corbin & Company LLP
